et ]q@(polo?%g,

Case: 1:18-CV-02498-.]G Doc #: 1 Filed: 10/29/18 1 of 15. Page|D #: 1

AO 241 (Rev. 09/17)

aaa

PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF

HABEAS CORPUS BY A PERSON IN STATE CUSTODY£ : U_:*i# T .;. q

s.DH'}.
1-'Il~.a'

~"d£!
l 'ou

 

United States District Court

 

Disu.ict:wonTHEnN meruich ol= 0Hl0
' -' =_ :" l\ 11

 

Na.t'ne (undel' which you were convicted)l

TONY PR|M|V|

     

1218 ii

 

Place of Conf`lnernent :
N|ANSF|ELD CORF¢ECT|ONAL lNSTlTUT|ON

Prisoner No.:

A673507

 

 

Petitionel' (include the name under which you were eonvicted)

TONY PR|MM

R€Spnl'ldel'lt (authol'ized person having custody of petitioner)

v_ M|KE DeW|NE

 

 

The Attorney General of the State of: OH|O

 

 

JUDGE G\N\N

mo JUDGE nMB'E'R-r

PETITION

1. (a) Narne and location of court that entered the judgment of conviction you are challenging

CUYAHOGA GOUNTY COUFlT OF CON|MON PLEAS

 

1200 ONTAR|O STF|EET

 

CLEVELAND, OH|O 44113

 

(b) Criminal docket or case number (if you lcnow): CH-1 5-594182-A

 

2. (a) Date of the judgment of conviction (if you lmow): 09!11)'2015

(b) Date of sentencing: 09/28/2015

 

 

 

3. Length of sentence: L|FE W|THOUT PAF¢OLE PLUS E|GHTY-F|VE YEAF!S
4. In this case, were you convicted on more than one count or of more than one crime? X Yes EI No
5. Identify all crimes of Which you Were convicted and sentenced in this case: Agg. Murder (Count 1); Murder (Count 2]:

 

Fe|onious Assau|t (Counts 3, 6 and 7); Attempted Agg. N|urder (Counts 4 and 5); |mproper Discharge of Firearm

 

on or near Prohibited Premesis (Count B); |mproper D|scharging Firearm at or into Habitat‘lon or School (Counts 10-13

 

Having Weapons under Disability (Count 14).

 

 

 

 

6. (a) What was your plea? (Check one)

)sf (1) Notguncy
n (2) ouilry

|:l (3) Nolo contendere (no contest)

cl (4) msamtypiea

Page 2 of 16

 

Case: 1:18-CV-02498-.]G Doc #: 1 Filed: 10/29/18 2 of 15. Page|D #: 2

Ao 241 (Rev_ 09/17)
(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or eharge, what did

you plead guilty to and what did you plead not guilty to? NOT APPL¢CABLE

 

 

 

 

 

 

(c) If you went to trial, what kind of trial did you have? (Check one)
Xlury ij Judge only

7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
|'_'i Yes K No

8. Did you appeal from the judgment of conviction?
R’Yes o No

9. If you did appeal, answer the following:

(a) Name Of CO\JH= counT oF APPEALS oF oHlo, EioHn-l olsTnlcT, cuvAHooA couNTY

 

(b] Docket 01' case number (ifyou lmow): CH_15_594182_A

 

(C) Result= AFFlnqu

 

(d) Date of result (if you know): 08/04/2016

 

(e) Citation to the case (if you lmow): NO. 103548

 

(f) GYO'-mds raised: 1. insufficient Evidence to Sustain Agg. |V|urder Conviction; |l. Convictions were against Manifest

 

Weight 01 Evidence; i|l. Court Erred to infringement of Petitioner`s Fiight to Confrontation; |V. Court's Admission

 

of Other Acts Evidence Vio|ated Petitioner'e Right to a Fair Trial‘, V. Court's Consecutive Sentencing was Contrary

 

to Law.

 

 

 

(g) Did you seek further review by a higher state court? XYes |Il No

If yes, answer the foilowing:

(1) Name of Court Supreme Court of Ohio

 

(2) Docket Or GHS€ number (if you lmow)= 2017-1220: Stare of ohio v. Tony Primm

 

(3) Result: Fieview Denied

 

 

Page 3 of 16

 

Case: 1:18-CV-02498-.]G Doc #: 1 Filed: 10/29/18 3 of 15. Page|D #: 3

AO 241 (Rev. 09/17)

(4) Date of result (if you know): 11/01/2017

 

 

 

 

 

 

(5) Citation to the case (if you know): 2017-1220; State of Ohio v. Tony Primm
(6) Grounds raised: Same as above.
(h) Did you tile a petition for certiorari in the United States Supreme Court? |:l Yes X No

Ifyes, answer the following:

(1) Docket or case number (if you know):

 

(2) Result:

 

 

(3) Date of result (if you know): `

 

(4) Citation to the case (if you know):

 

10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court‘? D Yes K No
11. If your answer to Question 10 was "Yes," give the following information:

(a) (1) Name of court:

 

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
C| Yes |:I No
(7) Result:

 

Page 4 of 16

 

Case: 1:18-CV-02498-.]G Doc #: 1 Filed: 10/29/18 4 of 15. Page|D #: 4

Ao 241 (Rev. 09/17)

[B) Date of result (if you know):

 

(b) If you filed any second petition, application, or motion, give the same information'.

(l) Narne of court:

 

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, applicationl or motion'?
El Yes D No
(7) Result:

 

(B) Date of result (if you know):

 

(c) If you filed any third petition, application, or motion, give the same information:

(1) Name of court:

 

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceedings

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

 

Page 5 of 16

 

Case: 1:18-CV-02498-.]G Doc #: 1 Filed: 10/29/18 5 of 15. Page|D #: 5

Ao 241 (Rev. 09117)
(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
El Yes ij No
(7) Result:

 

(8) Date of result (if you know):

 

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

or motion?
(1) Firstpetition: l:l Yes El No
(2) Second petition: |'_"l Yes EI No

(3) Third petition: ij Yes ij No

(e) lf you did not appeal to the highest state court having jurisdiction, explain why you did not:

 

 

12. For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds State the facts
supporting each ground. Any legal arguments must be submitted in a separate memorandum

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE: Petltioner's Fii|ht to a Fundamenla|ly Fair Trla| was violated and the State Gourt's affirmance was Contrary

 

to the U.S. Constitution's 5th and 6th Amendment

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your clairn.);
The jury was allowed to hear testimony relative to an acquitted murder charged against Petitioner. Thls testimony was elicited by
the State in a manner that undermined Petltioner's presumption of innocence, and subverted his right to choose whether to

testify on his own beha|f, or to remain silent, and wh|oh had a substantial and injurious effect on the outcome of the case.

 

 

 

(b) If you did not exhaust your state remedies on Ground One, explain why:

 

 

 

 

 

 

 

Page 6 of 16

Case: 1:18-CV-02498-.]G Doc #: 1 Filed: 10/29/18 6 of 15. Page|D #: 6

AO 241 (Rev. 09/17)
(c) Direct Appeal of Ground One:
(l) If you appealed from the judgment of conviction, did you raise this issue? El Yes EI No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial ccurt?
L'_l Yes X NO
(2) If your answer to Question (d)(l) is "Yes," state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? l:l Yes EI No
(4) Did you appeal from the denial of your motion or petition? l:| Yes Cl No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? l:l Yes l:I No
(6) If your answer to Question (d)(4) is "Yes," state:

Narne and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

('7) If your answer to Question (d)(4) or Question (d)(5) is “No," explain why you did not raise this issue:

 

 

 

Page 7 of l6

Case: 1:18-CV-02498-.]G Doc #: 1 Filed: 10/29/18 7 of 15. Page|D #: 7

Ao 241 (Rev. 09/17)

(c) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One:

 

 

 

GROUN'D TWO: ineffective Assistance of Counse|

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Counse| failed to argue ground one in slate court with the necessary clarity and force. lt Counse| had done so, the error would

have been sustained in Petitioner's favor.

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Two, explain why:

 

 

 

 

(C)

(d)

Direct Appeal of Ground Two:
(l) If you appealed from the judgment of conviction, did you raise this issue? ij Yes ij No

(2) if YO“ did did raise this issue iii YO“i` diiedi appeai, explain WilY! ineffective Assistance of Counse| claims

 

are preferred as Habeas/PoSt-Conviction matters, thus the instant petition.

 

Post-Conviction Proceedjngs:

(l) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
l:l Yes X No

(2) If your answer tc Question (d)(l) is “Yes," state:

Type of motion or petition:

Name and location of the court where the motion or petition was filed:

 

 

 

Docket or case number (if you know):

 

Page 8 cf ]6

 

Case: 1:18-CV-02498-.]G Doc #: 1 Filed: 10/29/18 8 of 15. Page|D #: 8

Ao 241 (aev. 09/17)

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? \'_'I Yes El Nc
(4) Did you appeal from the denial of your motion or petition? l:l Yes ij No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? |:l Yes ij No
(6) If your answer to Question (d)(4) is “Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(S) is “No," explain why you did not raise this issue:

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Two :

 

 

 

GROUNI) THREE: ineffective Assistance of Counse|

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Counse| in the trial court failed to set forth the Petitioner's atlirmative defense of “Defense of self and others," which sou|d have

 

been instructed to the jury as a basis of aquitial.

 

 

 

 

Page 9 of 16

 

Case: 1:18-CV-02498-.]G Doc #: 1 Filed: 10/29/18 9 of 15. Page|D #: 9

AO 241 (Rev. 091r 17)

(b) If` you did not exhaust your state remedies on Ground Three, explain why:

 

 

 

 

(C)

(d)

Direct Appeal of Ground Three:

(l) If you appealed from the judgment of conviction, did you raise this issue? ij Yes

lJNo

(2) If you did not raise this issue in your direct appeal, explain why: lne|fective Asslsiance of Counsel

 

 

 

Post-Conviction Proceedings:

(l) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

cures XNO

(2) It` your answer to Question (d)(l) is "Yes," state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was frled:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if` available):

 

 

 

(3) Did you receive a hearing on your motion or petition? |:i Yes
(4) Did you appeal from the denial of your motion or petition? Ei Yes
(5) If your answer to Question (d)(4) is “Yes," did you raise this issue in the appeal? ij Yes
(6) If your answer to Question (d)(4) is “Yes," state:

Name and location of the court where the appeal was filed:

i:iNo
ll`iNo
ClNo

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

Page 10 of 16

 

CaSe: 1218-CV-02498-.]G DOC #Z l Filed: 10/29/18 10 Oi 15. Page|D #Z 10

Ao 241 (Rev. 09117)

(7) If your answer to Question (d)(4) or Question (d)(5) is “No," explain why you did not raise this issue:

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three:

 

 

 

GROUND FOUR: See Brief in Suppori of Wr|t ot Habeas Corpus (To be Fl|ed as a De|ayed Eirief)

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Four, explain why:

 

 

 

 

 

(c) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue? i:i Yes ij No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:
(l) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
|:i Yes CI No
(2) If` your answer to Question (d)(l) is "Yes," state:

Type of motion or petition:

 

Page ll of 16

 

CaSe: 1218-CV-02498-.]G DOC #Z l Filed: 10/29/18 11 Oi 15. Page|D #Z 11

Ao 241 (aev. 09/17)

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? ij Yes
(4) Did you appeal horn the denial of your motion or petition? ij Yes
(5) If your answer to Question (d)(4) is “Yes," did you raise this issue in the appeal? ij Yes
(6) If your answer to Question (d)(4) is "Yes,“ state:

Name and location of the court where the appeal was fried:

ElNo
CINo
UNo

 

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 

(7) If your answer to Question (d)(4) or Question (d)($) is "No," explain why you did not raise this issue:

 

 

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four:

 

 

 

 

 

 

Page 12 of 16

CaSe: 1218-CV-02498-.]G DOC #Z 1 Filed: 10/29/18 12 Oi 15. Page|D #Z 12

AO 241 (Rev. 09/1'7)

13.

14.

15.

Please answer these additional questions about the petition you are filing:

(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? ij Yes |:I No
If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

Pidseiiiiiig ihemf The ineffective assistane of counsel claims are only here availed the opportunity to be

 

litigated

 

 

 

 

(b) Is there any ground in this petition that has not been presented in some state or federal court? If so, which

ground or grounds have not been presented, and state your reasons for not presenting them:

 

 

 

Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? ij Yes ij No

If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available

 

 

 

 

 

 

 

 

Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? ij Yes XNo
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

raised.

 

 

 

 

 

Page 13 Of 16

CaSe: 1218-CV-02498-.]G DOC #Z 1 Filed: 10/29/18 13 Oi 15. Page|D #Z 13

Ao 241 (aev. 09/11)

16.

17.

18.

Give the name and address, if you know, of each attorney who represented you in the following stages of the
judgment you are challenging:
(a) At preliminary hearing:

 

 

(b) At arraignment and plea:

 

 

(d) Ai ti'iHif W Scott Fiamseyl 55 Pub|ic Square. Cleveland, OH 44113

 

(d) At sentencing: W Scott Fiamsey. 55 Pub|ic Square, Cleveland, OH 44113

 

 

(d) Oii appeai! Thomas A Fiein, 820 W. Superior Ave.. Suite BOO, C|eve|and, OH 44113

 

 

(t) In any post-conviction proceeding:

 

 

(g) On appeal from any ruling against you in a post-conviction proceeding:

 

 

 

Do you have any fixture sentence to serve after you complete the sentence for the judgment that you are
challenging? ij Yes X No

(a) Ifso, give name and location of court that imposed the other sentence you will serve in the tirture:

 

 

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the other sentence:

 

(d) Have you tiled, or do you plan to file, any petition that challenges the judgment cr sentence to be served in the
future? i:l Yes ij No
TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

 

 

 

 

 

Page 14 of 16

 

 

CaSe: 1218-CV-02498-.]G DOC #Z 1 Filed: 10/29/18 14 01 15. Page|D #Z 14

Ao 241 (Rev. 09/17)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* The Antiterrorism and Eff`ective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in
part that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence

Page 15 of 16

CaSe: 1218-CV-02498-.]G DOC #Z 1 Filed: 10/29/18 15 01 15. Page|D #Z 15

Ao 241 (Rev. 09/17)

(2) The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection

Therefore, petitioner asks that the Court grant the following relief: |Ssue a Writ gf Habeas Corpus invalidating

 

Petitioner's conviction and ordering retrial.

 

or any other relief to which petitioner may be entitled

O/Q_OW~'

fs/Christopher i\iicNeal (009636 )

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on (month, date, year).

Executed (signed) on (date).

 

Signature of Petitioner

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition

 

 

 

 

Page 16 of 16

 

